Name: Council Decision 2011/473/CFSP of 25Ã July 2011 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: budget;  European construction;  Asia and Oceania
 Date Published: 2011-07-27

 27.7.2011 EN Official Journal of the European Union L 195/72 COUNCIL DECISION 2011/473/CFSP of 25 July 2011 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 30 May 2007 the Council adopted Joint Action 2007/369/CFSP (1) establishing the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). (2) On 18 May 2010 the Council adopted Decision 2010/279/CFSP (2) that extended EUPOL AFGHANISTAN until 31 May 2013. Pursuant to Decision 2011/298/CSFP amending Decision 2010/279/CSFP (3), the financial reference amount of EUR 54 600 000 covers the period until 31 July 2011. (3) Article 13(2) of Decision 2010/279/CFSP provides that the financial reference amount for the subsequent periods shall be decided by the Council. (4) Decision 2010/279/CFSP should therefore be amended to include a financial reference amount for the period from 1 August 2011 to 31 July 2012, HAS ADOPTED THIS DECISION: Article 1 The following subparagraph is hereby added to Article 13(1) of Decision 2010/279/CFSP: The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2011 to 31 July 2012 shall be EUR 60 500 000.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 25 July 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 139, 31.5.2007, p. 33. (2) OJ L 123, 19.5.2010, p. 4. (3) OJ L 136, 24.5.2011, p. 64.